Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 13-19) in the reply filed on 21 March 2021 is acknowledged.
Claims 12 & 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 March 2021.

Applicant’s election without traverse of:
A(l) application of a composition comprising resilin,
A(2) cellulose nanocrystals, 1,2,3,4-butanetetracarboxylic acid and sodium hypophosphite as the reagents present in the resilin-containing formulation, and
A(3) application of composition comprising resilin during hair straightening treatment (concomitantly with application of cellulose nanocrystals);
B(l) presence of an agent capable of cleaving disulfide bonds, 
B(2) cysteine as species of reagent present in cleaving formulation;
C(l) presence of cationic agent, and
C(2) arginine as species of cationic agent; 
D(l) presence of carrier,
and D(2) water as species of carrier in the reply filed on 21 March 2021is acknowledged.
s 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 March 2021.

Claim Status
Applicant’s claim amendments, filed 07 October 2019, are acknowledged.
Claims 1-29 are pending. 
Claims 3, 5, 8, 10, 11, 15, 16, 18, 23 & 27 are amended. 
Claims 12-29 are withdrawn. 
Claims 1-11 are under consideration.
 
Examination on the merits is extended to the extent of the following species:
A(l) application of a composition comprising resilin,
A(2) cellulose nanocrystals, 1,2,3,4-butanetetracarboxylic acid and sodium hypophosphite as the reagents present in the resilin-containing formulation, and
A(3) application of composition comprising resilin during hair straightening treatment (concomitantly with application of cellulose nanocrystals);
B(l) presence of an agent capable of cleaving disulfide bonds, 
B(2) cysteine as species of reagent present in cleaving formulation;
C(l) presence of cationic agent, and
C(2) arginine as species of cationic agent; 
D(l) presence of carrier, and 
D(2) water as species of carrier. 
Sequence Compliance
Applicant’s submission of a sequence listing on 07 October 2019 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2019, 19 August 2020, 18 March 2021, 28 March 2021, and 17 June 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Drawings
The drawings were received on 07 October 2019.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities: the specification contains undefined trademarks/tradenames throughout the disclosure (e.g. Irgacure 2959; pg. 20).  Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible language for inclusion in the specification (See MPEP 608.01(v)).  Also the tradename should be capitalized (all capitals) wherever it appears and be accompanied by the generic terminology. The trademark must also be denoted with "TM" (superscript) or "®" (superscript) where it appears. For example, TWEEN® 20 (polysorbate 20).
 
Applicant is reminded to check the entire disclosure to ensure that all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).


Applicant may wish to consider whether a pg. 20 amendment to recite, “2-hydroxy-4′-(2-hydroxyethoxy)-2-methylpropiophenone sold under the trademark Irgacure® 2959” would obviate the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7, 10 & 11 recites the limitation "said hair-straightening composition".  There is insufficient antecedent basis for this limitation in the claims.
Claims 8 & 9 are rejected under 35 USC 112 (b) because they depend from indefinite claim 5 and do not clarify the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noecker (WO 2017/041903; Published 03/16/2017; Filed 03/15/2016), Bakeev (US 2014/0037816), and Bollschweiler (WO 2008/055931). 
*Note: “[S]aid hair straightening composition” is interpreted as being the “encompass[ing] any composition useful in a method of obtaining straighter hair, and is not intended to imply that the composition by itself is suitable for straightening hair” as disclosed at paragraph [0232] of Applicant’s disclosure.  For the purpose of examination, the Examiner interprets the composition comprising cysteine as the “said hair straightening composition” since cysteine is an agent that is capable of cleaving disulfide used in hair straightening processes.

With regard to claims 1-3 & 5-11 and the elected species, Noecker teaches a method for semi-permanent and permanent shaping of hair (title). Noecker teaches when a commonly used permanent shaping reducing composition is mixed with another composition comprising predominantly carboxylic acids, the permanent shaping effect of the composition is improved, homogeneous shaping of hair fibers is achieved and natural cosmetic properties of hair is maintained and hair may be semi-permanently straightened before such a process (pg. 2). The semi-permanent straightening process may have been carried out days, weeks, months before the hair is treated with the reducing composition (pg. 2). Noecker teaches “it is the preferred  it is certainly possible to carry them out separately with a time delay of hours, even days, weeks and months (emphasis added; pg. 2). In another embodiment of the present invention, Noecker teaches “the semi-permanent straightening first and then permanent shaping one after another without any break, it is certainly possible to carry them out separately with a time delay of hours, even days, weeks and months” (pg. 11). Noecker also teaches, “[i]n another embodiment of the present invention, they may also be carried out in the reverse order if needed” (emphasis added; pg. 11). Noecker teaches an Example where the semi-permanent straightening composition was applied to hair and four months later, after regrowth occurred and oxidative coloring was performed, the client returned to have the permanent straightening (pg. 26). Noecker teaches:
the semi- permanent straightening comprises the steps of: 
a. optionally washing the hair with a cleansing composition and towel drying, 

b. applying to the hair a treatment composition A… 

c. leaving the composition A on the hair for 1 min to 90 min, 

d. optionally rinsing the hair,

e. drying the hair,

f. heating the hair to a temperature in the range of 130°C to 230°C [“preferably a flat iron”],

g. optionally washing the hair with a cleansing composition,

wherein the permanent shaping comprises the steps of:
h. optionally washing and/or shampooing the hair and towel drying,

i. optionally, putting hair under tension,

j. applying to the hair a ready to use composition obtained by mixing the compositions B and D, wherein the composition B is an aqueous composition comprising one or more reducing agents, one or more alkalizing agents and having a pH in the range from 6.0 to 12.0, wherein the 

k. leaving the composition on the hair for 1 min to 45 min,
 
l. rinsing off the hair with water, 

m. optionally drying and heating the hair,

[In the Example “hair was subsequently separated into sections & the individual sections were treated with 3 passes of a straightening iron set to 160°C”]

n. applying to the hair an aqueous composition C comprising one or more oxidizing agents, preferably hydrogen peroxide, and has a pH in the range from 1.5 to 5, and is left on the hair for a period from 1 min to 45 min,
 
o. releasing the tension from hair in case the hair is put under tension in step (i), 

p. rinsing hair and optionally washing with a cleansing composition (emphasis added; pg. 2-4, 6 & 27; Noeker’s claim 12). 

The result is “homogeneously straightened result from root to tip” (pg. 27).

Thereby, Noecker teaches a method in which a permanent hair straightening process may be performed hours, even days, weeks and months before the semi-permanent straightening process as needed. Noecker teaches cysteine is a preferred useful reducing agent suitable for inclusion in Composition B of the permanent straightening composition (pg. 6; Noecker’s claim 8).  Thereby, Noecker teaches a method in which cysteine (i.e. an agent capable of cleaving disulfide bonds) is applied to hair. Noecker teaches inclusion of amino acids, in which arginine is a suitable, to compositions A, B, C, and/or D (pg. 17). Noecker teaches amino acids function as a commonly used hair conditioning compound (pg. 11). Thereby, Noecker teaches applying at least one cationic agent (i.e. arginine) after applying an agent capable of cleaving disulfide bonds in hair. Noecker teaches inclusion of hydroxyethylcellulose in the semi-permanent straightening aqueous compositions and may further be in the form of an emulsion (emphasis added; pg. 11). Noecker reiteratively contemplates compositions B and D (used in the permanent hair straightener) as an emulsion (pg. 8 & 10; Noecker’s claim 3). Noecker in the Example teaches a time period of four months between the permanent straightening and semi-permanent straightening processes (pg. 6). It is common sense to the ordinary skilled artisan at the time of filing to recognize that the salon client shampooed/cleansed their hair on at least 5 different days in this four month period, especially since Noecker reveals that the client oxidatively colored their hair in this four month period and oxidative coloring procedures typically start with clean hair. Noecker’s teaching of each of semi-permanent and permanent straightening processes starting with washing the hair with a cleansing composition/shampoo supports this assertion (pg. 2-4).  Noecker teaches a problem in the art is 
Noecker does not teach nanocrystalline cellulose for inclusion in the semi-permanent straightening composition (which includes composition A), permanent straightening composition (which includes compositions B & D), the intermediate composition C, or the cleansing composition/shampoo used in each of the semi-permanent and permanent hair straightening processes; or inclusion of resilin in any of the these hair treatments.
In the same field of invention, Bakeev teaches aqueous multiphase compositions are stabilized using a blend of cellulose ether and nanocrystalline cellulose (abstract). The compositions may be “oil emulsified in water, or vice versa, in the form of an emulsion” [0003]. Bakeev teaches “[n]anocrystalline cellulose can be combined with cellulose ether to stabilize multiphase systems… The cellulose ethers can include, but are not limited to, methyl cellulose…hydroxyethyl cellulose…, ethyl hydroxyethyl cellulose, carboxymethyl cellulose, cetyl hydroxyethylcellulose and combinations thereof” [0028]. The combination can be added to multiphase systems directly to improve stability [0028]. Bakeev teaches the blend of cellulose ether and nanocrystalline cellulose may be used in personal care products including hair relaxers and shampoos (abstract, [0049] & [0075]).
In the same field of invention of hair cosmetics, Bollschweiler teaches use of natural, recombinant and synthetic resilins in cosmetics, including products for hair treatments having keratolytically and keratoplastically effective substances (i.e. semi-permanent and permanent 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Noecker’s method by modifying the semi-permanent hair straightening composition (containing composition A), permanent hair straightening composition (containing compositions B and D), intermediate composition (containing composition C) and shampoo/hair-cleansers by adding resilin and a blend of nanocrystalline cellulose/cellulose ether (e.g. hydroxyethylcellulose) to each of the compositions as suggested by the combined teachings of Bakeev, and Bollschweiler because Noecker, Bakeev, and Bollschweiler are directed to hair cosmetics/treatments that are hair relaxers/ hair relaxer neutralizers/keratolytically-and-keratoplastically effective substances and shampoos in emulsion form which contain cellulose ether thickeners such as hydroxyethylcellulose. The ordinary skilled artisan would be motivated to do so, with an expectation of success, in order to stabilize the each of the emulsions which are the semi-permanent and permanent hair straightening compositions, intermediate composition, and shampoos/hair cleansers through inclusion of the nanocrystalline cellulose/cellulose ether blends and to avoid problems associated with hair straightening by maintaining the hairs’ softness, hydration and elasticity through inclusion of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noecker, Bakeev, and Bollschweiler as applied to claims 1-3 & 5-11 above, and further in view of Linder (1997).
*Note: “[S]aid hair straightening composition” is interpreted as above.
	The teachings of Noecker, Bakeev, and Bollschweiler are described above. In brief, the combined teachings of Noecker, Bakeev, and Bollschweiler suggest emulsions comprising nanocrystalline cellulose, cellulose ether(s) and natural, recombinant and synthetic resilin in the form of hair-relaxers/straightening compositions, intermediate compositions and shampoos. Bollschweiler teaches resilin is a protein (abstract). Bollschweiler further teaches a T7 tag which has been fused with the actual resilin protein (pg. 7). Bollschweiler teaches the resilin proteins according to the invention can be produced with or without such tags (pg. 7). Bollschweiler teaches it is also possible to replace the T7 tag by other similarly effective tags which can facilitate the identification and isolation of the resilin proteins (pg. 7).
	Neither Noecker, Bakeev, nor Bollschweiler teach the recombinant and synthetic resilin contain a cellulose binding domain (CBD).
Linder teaches CBDs represent ideal affinity tags for specific immobilization of various other proteins to cellulose (abstract). Linder reiterates CBDs represent ideal affinity tags for specific protein purification and immobilization (pg. 23). Linder teaches cellulose is an attractive carrier material especially for larger scale affinity purification or protein immobilization since it 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the method and compositions suggested by the combined teachings of Noecker, Bakeev, nor Bollschweiler by substituting the T7 tag with the CBD tag on the recombinant/synthetic resilin protein suggested by the combined teachings of Bollschweiler and Linder because Bollschweiler teaches inclusion of tags on the recombinants/synthetic resilin proteins to aid in identification and purification of the resilin proteins. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, because Linder teaches CBDs are “ideal affinity tags” for specific protein purification and immobilization and states that there are already are numerous examples of fusion proteins having CBDs.

Conclusion
No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619        

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619